Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered. Claims 1-10 are canceled. Claims 11, 13 and 15 are amended. Claims 11-15 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 11:
	Step 1: Statutory Category?
	The preamble of independent Claim 11 recites “A computer system useful for implementing personalized and adaptive mathematics learning, comprising;”. Independent Claim 11 falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 11/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 11
Revised 2019 Guidance
A method for enabling use of literary devices in original written compositions, comprising:
A method is a process, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.”).
[L1]  reviewing text passages from music lyrics, wherein the text passages are to be reviewed both audibly and visually

Reviewing text passages from music lyrics, wherein the text passages are to be reviewed both audibly and visually is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could audibly and visually review text passages from music lyrics as a judgment, opinion. See 2019 Memorandum 52.
[L2]  highlighting a literary device or technique in the text passages; 
Highlighting a literary device or technique in the text passages is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper pick out a literary device or technique in the text passages as a judgment, opinion. See 2019 Memorandum 52.
[L3]  reviewing text passages from select texts
Reviewing text passages from select texts is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper review text passages from select texts as a judgment, opinion. See 2019 Memorandum 52.
[L4]  highlighting a same literary device or technique in the select texts as in the text passages from the music lyrics; 
Highlighting a same literary device or technique in the select texts as in the text passages from the music lyrics is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper pick out a same literary device or technique in the select texts as in the text passages from the music lyrics as a judgment, opinion. See 2019 Memorandum 52.
[L5]  placing each highlighted section next to each other and juxtaposing the highlighted sections; 
Placing each highlighted section next to each other and juxtaposing the highlighted sections is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper place each highlighted section next to each other and juxtapose (compare or contrast) the highlighted sections as a judgment, opinion. See 2019 Memorandum 52.
[L6]  identifying the sameness in the use of the literary device or technique
Identifying the sameness in the use of the literary device or technique is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper identify the sameness in the use of literary device or technique as a judgment, opinion. See 2019 Memorandum 52.
[L7]  selecting a subject matter or idea to express
Selecting a subject matter or idea to express is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper select a subject matter or idea to express as a judgment, opinion. See 2019 Memorandum 52.
[L8]  expressing the subject matter or idea using the literary device or technique
Expressing the subject matter or idea using the literary device or technique is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper express the subject matter or idea using the literary device or technique as a judgment, opinion. See 2019 Memorandum 52.
[L9]  and composing a new literary work using the literary device or technique
Composing a new literary work using the literary device or technique is an abstract idea, method of organizing human activity— i.e., managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions and mental process (including an observation, evaluation, judgment, opinion), at least to the extent that a person could mentally and/or using pen and paper compose a new literary work using the literary device or technique as a judgment, opinion. See 2019 Memorandum 52.


	It is apparent that, as noted in the Independent Claim 11/Revised 2019 Guidance Table above, the claim does not provide any explicit recitation of any computing elements. The claim method requires no more than a sheet of paper including text of a literary work, a sheet of paper including text from song lyrics, and a student which highlights literary techniques in both texts, compares/contrasts the annotated text for common techniques, and writes his/her own work using the same technique. Nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The claim does not recite any computer components and as such does not recite
any additional elements. Therefore, there are no additional elements to integrate the
abstract idea(s) into a practical application. The claim is directed to the abstract idea(s).
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the claim does not recite any additional elements. Therefore, claim 11 does not provide an inventive concept because there are no additional elements recited in claim 11 to provide significantly more than the recited judicial exception(s). Claim 11 is not patent eligible.
	In regard to the dependent claims:
	Dependent claims 12-15 include all the limitations of independent claim 11 from which they depend and, as such, recite the same abstract idea(s) noted above for independent claim 11. The dependent claims do not recite any computer components and as such do not recite any additional elements. Therefore, dependent claims 12-15 are not drawn to patent eligible subject matter as there are no additional elements to integrate the abstract idea(s) into a practical application and there are no additional elements to provide significantly more than the recited judicial exception(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. (US 20160111016 A1) (Govindaraj ) in view of Callahan (US 8380485 B1), Huang et al. (US 20140380214 A1) (Huang) and Hillenbrand (US 20030064351 A1).
Re claims 11, 13 and 15:
	[Claims 11, 13 and 15]  Govindaraj teaches or at least suggests a method for enabling use of literary devices in original written compositions (at least abstract), comprising: reviewing text passages from music lyrics, wherein the text passages are to be reviewed both audibly and visually (at least ¶ 77: the text is a music text, the text includes, but is not limited to lyrics, musical scores, and audio music; ¶ 140: outputs 107 that can be displayed on a display screen…also capable of generating audible outputs); highlighting a literary device or technique in the text passages; reviewing text passages from select texts; highlighting a same literary device or technique in the select texts as selected in the text passages from the music lyrics; identifying the sameness in the use of the literary device or technique; selecting a subject matter or idea to express; expressing the subject matter or idea using the literary device or technique (at least ¶ 20: " text device" is any tool that is used in the text, the identification and explanation of which is important for understanding the text. Text device includes, but is not limited to, literary structure, narrative device, rhetorical device…; ¶ 22: " literary technique"…is any method the author of a text uses to convey the theme or argument of the text; ¶ 43: " poetic device"…is any technique that helps improve the quality of the text, including, but not limited to, alliteration, metaphors, similes, slant rhymes, anaphora, epistrophe, and personification; ¶ 56: " text annotation"…includes, but is not limited to changing the color of portions of the text, highlighting, underlining…In some embodiments, text annotation can include the incorporation of another text for comparison to the text that is being analyzed; ¶ 71: language analysis, rhetorical devices, narrative techniques, musical techniques, and artistic techniques; ¶ 99:… images of other poets who also wrote about the same subject of the poetry text…highlighted text demonstrating theme as identified in the text analysis…; ¶¶ 175-190:… technique…used by writers…).
	Govindaraj appears to be silent on but Huang teaches or at least suggests wherein the select texts are from a source different from the music lyrics (¶ 36: by dropping the book 3 icon into the search box the device is prompted to search an online shop or database for content similar to book 3. Examples of similar content may include books by the same author, books with a similar writing style, books within the same genre (e.g., history, travel, or cooking), or any content that shares an identifiable characteristic with book 3). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the content discovery feature of Huang within the teachings of Govindaraj in order to predictably yield enhanced educational tool that enables finding desired content.
Govindaraj in view of Huang appears to be silent on placing each highlighted section next to each other and juxtaposing the highlighted sections, ([Claim 13]) wherein the literary device or technique is to be highlighted both audibly and visually, ([Claim 15]) wherein the same selected literary device in the music lyrics is to be highlighted both audibly and visually. However, these features were old and well-known before the effective filing date of the invention, as evidenced by Callahan (col 9, lines 27-38: side-by-side comparison view with the expected responses…Such a side-by-side view may be used for multiple purposes…triangulation capability of side-by-side text with audio; figures 2-4 and associated text; col 4, lines 49-50: Media segmentation is achieved with a few mouse clicks (click & drag or highlight+control/alt/b); col 4, line 66 – col 5, line 3:…audio manipulation features such…looping by highlighting section of media and playing it). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have incorporated the side-by-side comparison view and audio manipulation features feature of Callahan within the teachings of Govindaraj in view of Huang in order to predictably yield enhanced educational instruction of language learning and completion of language-learning exercises in an efficient and streamlined manner.
	Govindaraj in view of Huang and Callahan teaches or at least suggests composing a new literary work (at least Govindaraj: ¶ 59:… removal of text, removal of portions of text, removal of whole text…inputting any customized content into the text; ¶ 65:…revising the works selected for each individual topic). However, Govindaraj in view of Callahan may not explicitly teach composing a new literary work using the literary device or technique. However, this feature was old and well-known before the effective filing date of the invention, as evidenced by Hillenbrand (at least ¶ 7:… using a selected theme integrated with curriculum, a visiting author, and the creative process including brainstorming, researching, drafting and revising to develop a literary work accompanied by artwork of those students contributing to the literary work). Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, when faced with the issue of providing  literary work instructions, one would have incorporated within the teachings of Govindaraj in view of Huang and Callahan, old and well-known teaching strategies such as Hillenbrand’s feature of using a selected theme in order to predictably yield enhanced educational instruction that would additionally guide students in creating their own stories collected in a thematic anthology (Hillenbrand). guide students in creating their Re claims 12 and 14:
[Claims 12 and 14]  Govindaraj in view of Huang, Callahan and Hillenbrand appears to be silent on ([Claim 12]) wherein the text passages are from urban music lyrics and ([Claim 14]) wherein the select texts include religious, rhetorical, historical, fantasy, and scientific texts. Nonetheless, the difference between Govindaraj in view of Huang, Callahan and Hillenbrand and the instant application is in the content of indicia (printed matter) set forth in the claims. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have altered the text passages, since it would only depend on the intended use of the assembly and the desired information to be used. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 21 7 USPZ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may provide an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. Thus, there is no novel and unobvious functional relationship between the printed matter e.g. the text passages information and the substrate e.g. the paper display which is required for patentability. 
Response to Arguments
Substitute Specification  
	Applicant submitted a Substitute Specification on 09/19/2022. However, the Examiner did not see any markings showing all the changes relative to the immediate prior version of the specification of record as required. See MPEP 608.01(q). It is also worth noting that the Examiner fails to find any previous request for a Substitute Specification.
Drawings    
	The Drawings submitted 09/19/2022 are accepted.
Claim Rejections under 35 USC § 112    
	Applicant’s amendment has resolved the previous issues under 35 U.S.C. § 112(b).
35 USC§ 101 Rejection of the Claims    
	Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argues that “the recited features cannot practically be "performed by a human, in the mind," as alleged”. In support of this argument, Applicant simply recites claim language. Applicant’s arguments are not persuasive because Applicant has not provided any reason or evidence to support the above assertions. Attorney argument cannot take the place of evidence in the record. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).
	Applicant then argues that “the claim integrates the alleged judicial exception into a practical application”. In support of this argument, Applicant essentially states that “the recited features support and encourage students to use targeted literary devices and techniques in their own writings”. Applicant’s arguments are not persuasive. It is first important to note that in literature, any technique used to help the author achieve his or her purpose is called a literary device. Typically, these devices are used for an aesthetic purpose – that is, they’re intended to make the piece more beautiful. However, it’s a very broad term and isn’t strictly limited to this meaning. See https://literaryterms.net/literary-device/. The claim rejections above clearly establish that humans have long written using mental steps and pen and paper. Additionally, the instant claims do not positively recite any additional elements and Applicant has not offered any arguments to the contrary. Essentially, there are no additional elements to integrate the abstract idea(s) into a practical application.
	Applicant then argues that “the method provides tangible technological
benefits in an improved literary composition method for creating new literary works using select literary devices or techniques”. Applicant’s arguments are not persuasive. New literary works can be created by simply using pen and paper. Additionally, the Examiner is unsure what Applicant is referring to with the remark that “as evidenced by the novelty of the combination over the previously applied references, since the previous prior art rejections were withdrawn” since the claims were previously rejected under 35 USC§ 103 and are newly rejected under 35 USC§ 103. Furthermore, even assuming arguendo there is no art rejection, the ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89, (1981); see Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (“While the claims may not have been anticipated or obvious because the prior art did not disclose ‘determining . . . whether each received content identifier matches a characteristic’ or ‘outputting . . . an indication of the characteristic of the data file,’ that does not suggest that the idea of ‘determining’ and ‘outputting’ is not abstract, much less that its implementation is not routine and conventional.”); Western Express Bancshares v. Green Dot Corp., 816 F. App’x 485, 488 (Fed. Cir. 2020) (“But the absence of the exact invention in the prior art does not prove the existence of an inventive concept. The claims are directed to the abstract idea identified under Prong One above without significantly more.
	The Examiner maintains that claims 11-15 are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
35 USC§ 103 Rejection of the Claims    
Applicant’s arguments have been fully considered but are moot in view of new ground of rejections necessitated by Applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715